PER CURIAM. Appellant, Don Jennings, by his attorney, Christopher Carter, has filed a motion for a rule on the clerk. His attorney admits by motion that the record was tendered late due to a mistake on his part by relying on the court reporter’s calculation of the due date.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is therefore granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.